Russell, J.
The evidence showing that there was more than one occasion within the two years immediately preceding the commission of the alleged crime when the defendant was openly upon the streets of a city in the county in which the crime was alleged to have been committed, and where he could easily have been arrested, and that at other times within the statutory period he was at work near by in the employ of a citizen of the same county, the fact that the defendant so concealed himself as to arrest the bar of the statute of limitations affecting the criminal prosecution was not established, and the prosecution was barred. Judgment reversed.